                  3:18-cv-03118-JFA                   Date Filed 04/22/21         Entry Number 224-3             Page 1 of 4




  Extraction Report - Samsung SM-G935V Galaxy S7 Edge


SMS Messages (312)
 * These details are cross-referenced from this device's contacts



 #     Folder            Party                    All timestamps    Status   Source     Message                                                Deleted
 1    Inbox              From                     Time              Read               This is the uncle. Hit him. The mom is supposed to be
                         +19894934317             9/18/2017                            emailing you today to recap the weekend the
                         Christian Dawkins*       11:48:42                             weekend... dan will explain what and what not to say.
                                                  AM(UTC-5)                            U did a good job with the mom this weekend.
                         Direction:                                                    Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Incoming                                                      Edge.zip/data/data/com.android.providers.telephony/
                                                                                       databases/mmssms.db : 0x3906C86 (Table: sms,
                                                                                       Size: 62115840 bytes)
 2    Inbox              From                     Time              Read               +1 (347) 860-0024 dan Matic
                         +19894934317             9/18/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       11:47:15                             Edge.zip/data/data/com.android.providers.telephony/
                                                  AM(UTC-5)                            databases/mmssms.db : 0x3906DAF (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Incoming
 3    Sent               To                       Time              Sent               Hit me
                         +19894934317             9/18/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       10:51:41                             Edge.zip/data/data/com.android.providers.telephony/
                                                  AM(UTC-5)                            databases/mmssms.db : 0x38ED2B2 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Outgoing
 4    Inbox              From                     Time              Read               I leave tomo. Time tbd. I just have to drive over to
                         +19894934317             9/16/2017                            Cincy to meet with bazley
                         Christian Dawkins*       10:17:01                             Source file: Samsung CDMA_SM-G935V Galaxy S7
                                                  AM(UTC-5)                            Edge.zip/data/data/com.android.providers.telephony/
                         Direction:                                                    databases/mmssms.db : 0x38DAC17 (Table: sms,
                         Incoming                                                      Size: 62115840 bytes)
 5    Sent               To                       Time              Sent               Im sure he is. When do you leave
                         +19894934317             9/16/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       9:49:54 AM(UTC-                      Edge.zip/data/data/com.android.providers.telephony/
                                                  5)                                   databases/mmssms.db : 0x38DAD40 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Outgoing
 6    Inbox              From                     Time              Read               Is Spaldings cousin in town?
                         +19894934317             9/16/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       8:48:10 AM(UTC-                      Edge.zip/data/data/com.android.providers.telephony/
                                                  5)                                   databases/mmssms.db : 0x38DAE3E (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Incoming
 7    Sent               To                       Time              Sent               Yeah
                         +19894934317             9/15/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       9:35:00 PM(UTC-                      Edge.zip/data/data/com.android.providers.telephony/
                                                  5)                                   databases/mmssms.db : 0x38D7EEA (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Outgoing
 8    Inbox              From                     Time              Read               U with Jordan n Brad,
                         +19894934317             9/15/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       9:33:55 PM(UTC-                      Edge.zip/data/data/com.android.providers.telephony/
                                                  5)                                   databases/mmssms.db : 0x38D7FC6 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Incoming
 9    Inbox              From                     Time              Read               Bet
                         +19894934317             9/15/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       6:50:13 PM(UTC-                      Edge.zip/data/data/com.android.providers.telephony/
                                                  5)                                   databases/mmssms.db : 0x38CE140 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Incoming
 10   Sent               To                       Time              Sent               We will find something
                         +19894934317             9/15/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       6:32:01 PM(UTC-                      Edge.zip/data/data/com.android.providers.telephony/
                                                  5)                                   databases/mmssms.db : 0x38CE7B8 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Outgoing
 11   Inbox              From                     Time              Read               What u got going tonight... I'm in ur city
                         +19894934317             9/15/2017                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       5:58:14 PM(UTC-                      Edge.zip/data/data/com.android.providers.telephony/
                                                  5)                                   databases/mmssms.db : 0x38CEF28 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Incoming
 12   Inbox              From                     Time              Read               Bet. Thx
                         +19894934317             9/6/2017                             Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       11:19:31                             Edge.zip/data/data/com.android.providers.telephony/
                                                  AM(UTC-5)                            databases/mmssms.db : 0x3800342 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Incoming
 13   Sent               To                       Time              Sent               ALL GOOD
                         +19894934317             9/6/2017                             Source file: Samsung CDMA_SM-G935V Galaxy S7
                         Christian Dawkins*       10:37:24                             Edge.zip/data/data/com.android.providers.telephony/
                                                  AM(UTC-5)                            databases/mmssms.db : 0x3800483 (Table: sms,
                         Direction:                                                    Size: 62115840 bytes)
                         Outgoing
                                                                                                                                000001
                                                                                                                                                         1
              3:18-cv-03118-JFA          Date Filed 04/22/21   Entry Number 224-3               Page 2 of 4
149   Inbox      From                 Time              Read        Tugs will be home in a couple hours. And we will talk
                 +19894934317         5/31/2017                     to him then. We will know for sure on his decision
                 Christian Dawkins*   6:22:06 PM(UTC-               tonight.
                                      5)                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Direction:                                         Edge.zip/data/data/com.android.providers.telephony/
                 Incoming                                           databases/mmssms.db : 0x2E2D0AF (Table: sms,
                                                                    Size: 62115840 bytes)
150   Inbox      From                 Time              Read        On it.
                 +19894934317         5/31/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:09:14 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E59C31 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
151   Sent       To                   Time              Sent        Tugs doesn't need to know but we should get started
                 +19894934317         5/31/2017                     so he can be admitted
                 Christian Dawkins*   2:08:33 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E59D12 (Table: sms,
                 Outgoing                                           Size: 62115840 bytes)
152   Inbox      From                 Time              Read        Ok. Let me hit them
                 +19894934317         5/31/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:07:50 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E59DC1 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
153   Sent       To                   Time              Sent        Nothing
                 +19894934317         5/31/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:07:24 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E59EC7 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
154   Inbox      From                 Time              Read        What she say? I just landed. Spoke to B before I took
                 +19894934317         5/31/2017                     off.
                 Christian Dawkins*   2:06:28 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E59F36 (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
155   Sent       To                   Time              Sent        Carrie
                 +19894934317         5/31/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:06:05 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E59FD6 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
156   Inbox      From                 Time              Read        Did u send it to Big B?
                 +19894934317         5/31/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:05:24 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E593F1 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
157   Sent       To                   Time              Sent        Application?
                 +19894934317         5/31/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:01:07 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E8424F (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
158   Inbox      From                 Time              Read        Today should be a good day for u. Hit u between 6-8
                 +19894934317         5/31/2017                     ur time.
                 Christian Dawkins*   10:21:34                      Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      AM(UTC-5)                     Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E84974 (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
159   Sent       To                   Time              Sent        Hit me
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   9:27:00 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E7B62F (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
160   Inbox      From                 Time              Read        Ok cool. Stay on him. And I'll hit them all too.
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   7:52:50 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E76D6F (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
161   Sent       To                   Time              Sent        I just sent the text to Rivers that we had a good visit.
                 +19894934317         5/30/2017                     We going be good im sure. Lets go.
                 Christian Dawkins*   7:39:04 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E6D75E (Table: sms,
                 Outgoing                                           Size: 62115840 bytes)
162   Inbox      From                 Time              Read        They liked it. I just need to talk to adidas when I'm
                 +19894934317         5/30/2017                     away from them and get back with Them and we
                 Christian Dawkins*   7:27:38 PM(UTC-               should be good.
                                      5)                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Direction:                                         Edge.zip/data/data/com.android.providers.telephony/
                 Incoming                                           databases/mmssms.db : 0x2E6DB6B (Table: sms,
                                                                    Size: 62115840 bytes)
163   Sent       To                   Time              Sent        What was the vibe after seeing the city?
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   7:26:47 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E6DC44 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
164   Inbox      From                 Time              Read        Hell no! We barely To Hammond Indiana. We stayed
                 +19894934317         5/30/2017                     a Lil bit after & seen the city.
                 Christian Dawkins*   7:26:05 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E6DCD3 (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
165   Sent       To                   Time              Sent        Are yall back yet
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   7:25:21 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                 Direction:           5)                            databases/mmssms.db : 0x2E6DD8A (Table: 000010
                                                                                                                 sms,
                                                                    Size: 62115840 bytes)
                 Outgoing
                                                                                                                               10
              3:18-cv-03118-JFA          Date Filed 04/22/21   Entry Number 224-3              Page 3 of 4
166   Sent       To                   Time              Sent        let me know
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   6:59:31 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E7162F (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
167   Inbox      From                 Time              Read        Lmao!!! My shooters don't miss man!! You'll be fine!
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   6:56:55 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E716A6 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
168   Sent       To                   Time              Sent        And im very sleepy btw so this will be torture
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   6:56:13 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E71741 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
169   Sent       To                   Time              Sent        Im not going to sleep until you tell me he is coming
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   6:44:01 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E71979 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
170   Inbox      From                 Time              Read        Yes. He really liked it. He liked you. He liked coach.
                 +19894934317         5/30/2017                     The Fact that Damion Lee came in resonated with
                 Christian Dawkins*   6:09:15 PM(UTC-               everyone. I'm going to breakdown the pros and cons
                                      5)                            of each school he's looking at now so he can see on
                 Direction:                                         paper and I think that will seal the deal.
                 Incoming                                           Source file: Samsung CDMA_SM-G935V Galaxy S7
                                                                    Edge.zip/data/data/com.android.providers.telephony/
                                                                    databases/mmssms.db : 0x2E71A15 (Table: sms,
                                                                    Size: 62115840 bytes)
171   Sent       To                   Time              Sent        Is he talking positively?
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   6:06:39 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E71B73 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
172   Sent       To                   Time              Sent        He will have to meet with compliance and get cleared
                 +19894934317         5/30/2017                     and do physicals and stuff so the earlier the better.
                 Christian Dawkins*   6:06:21 PM(UTC-               Hopefully he decides so we can get him accepted
                                      5)                            and registered tomorrow during the day with all the
                 Direction:                                         paperwork so its a smooth transition Thursday.
                 Outgoing                                           Source file: Samsung CDMA_SM-G935V Galaxy S7
                                                                    Edge.zip/data/data/com.android.providers.telephony/
                                                                    databases/mmssms.db : 0x2E71BF3 (Table: sms,
                                                                    Size: 62115840 bytes)
173   Inbox      From                 Time              Read        What time does everything start on Thursday?
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   6:00:52 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E71D57 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
174   Inbox      From                 Time              Read        The goal is to have him back by Thursday. But going
                 +19894934317         5/30/2017                     to let him take the night so he thinks he came to this
                 Christian Dawkins*   6:00:45 PM(UTC-               decision by himself.
                                      5)                            Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Direction:                                         Edge.zip/data/data/com.android.providers.telephony/
                 Incoming                                           databases/mmssms.db : 0x2E71DEB (Table: sms,
                                                                    Size: 62115840 bytes)
175   Sent       To                   Time              Sent        Any progress?
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   5:54:36 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E71ED0 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
176   Inbox      From                 Time              Read        Ok bet.
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:47:54 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E6B444 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
177   Sent       To                   Time              Sent        100% done. Tom Jurich.
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:47:44 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E6B4B1 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
178   Inbox      From                 Time              Read        Went through all the proper channels. Lloyds of
                 +19894934317         5/30/2017                     London.
                 Christian Dawkins*   2:47:21 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E6B52E (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
179   Inbox      From                 Time              Read        I have the quote & paperwork. Just need AD to
                 +19894934317         5/30/2017                     approve that it's paid for.
                 Christian Dawkins*   2:47:01 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E6B5CD (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
180   Inbox      From                 Time              Read        Check on them paying for insurance policy.
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:41:25 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E6B711 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
181   Inbox      From                 Time              Read        Ok bet.
                 +19894934317         5/30/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:41:14 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E6B7A2 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
                                                                                                              000011
                                                                                                                             11
              3:18-cv-03118-JFA          Date Filed 04/22/21   Entry Number 224-3              Page 4 of 4
215   Sent       To                   Time              Sent        Everything good? On schedule?
                 +19894934317         5/28/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   2:19:14 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2E21E3F (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
216   Sent       To                   Time              Sent        Remove Christian Dawkins from all records on this
                 +19417161139         5/27/2017                     visit. No paperwork.
                 Mike Bowden*         1:28:42 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2E0810D (Table: sms,
                 Outgoing                                           Size: 62115840 bytes)
217   Sent       To                   Time              Sent        Last correction...take Dawkins off all correspondence
                 +19144097357         5/27/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Patrick Louisville   1:26:49 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                 Manager*             5)                            databases/mmssms.db : 0x2E082B1 (Table: sms,
                                                                    Size: 62115840 bytes)
                 Direction:
                 Outgoing
218   Sent       To                   Time              Sent        Lol
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   10:06:07                      Edge.zip/data/data/com.android.providers.telephony/
                                      PM(UTC-5)                     databases/mmssms.db : 0x2DF8473 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
219   Inbox      From                 Time              Read        Depends on the day of the week. But u could say
                 +19894934317         5/26/2017                     yes.
                 Christian Dawkins*   10:04:06                      Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      PM(UTC-5)                     Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2DF855A (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
220   Sent       To                   Time              Sent        Oh ok lol...live together though?
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   10:03:34                      Edge.zip/data/data/com.android.providers.telephony/
                                      PM(UTC-5)                     databases/mmssms.db : 0x2DF86C6 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
221   Inbox      From                 Time              Read        They just "go together"
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   10:03:14                      Edge.zip/data/data/com.android.providers.telephony/
                                      PM(UTC-5)                     databases/mmssms.db : 0x2DF8928 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
222   Inbox      From                 Time              Read        Lol. No.
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   10:02:54                      Edge.zip/data/data/com.android.providers.telephony/
                                      PM(UTC-5)                     databases/mmssms.db : 0x2DF8A24 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
223   Sent       To                   Time              Sent        Are they married?
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   10:02:37                      Edge.zip/data/data/com.android.providers.telephony/
                                      PM(UTC-5)                     databases/mmssms.db : 0x2DF8A92 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
224   Inbox      From                 Time              Read        Malecke
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   9:43:03 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2DF8CD8 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
225   Sent       To                   Time              Sent        What is moms last name
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   9:42:37 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2DF8D45 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
226   Inbox      From                 Time              Read        Ok good. That works.
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   8:25:13 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2DF8DC0 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
227   Sent       To                   Time              Sent        Ok
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   8:07:19 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2DF8EB2 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Outgoing
228   Inbox      From                 Time              Read        If anything needs to be added/taken out to make the
                 +19894934317         5/26/2017                     most of the visit.
                 Christian Dawkins*   8:07:00 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2DF8F1B (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
229   Inbox      From                 Time              Read        And I'll let u know**
                 +19894934317         5/26/2017                     Source file: Samsung CDMA_SM-G935V Galaxy S7
                 Christian Dawkins*   8:06:50 PM(UTC-               Edge.zip/data/data/com.android.providers.telephony/
                                      5)                            databases/mmssms.db : 0x2DF8FC7 (Table: sms,
                 Direction:                                         Size: 62115840 bytes)
                 Incoming
230   Inbox      From                 Time              Read        Put together an itinerary and send it to me and let me
                 +19894934317         5/26/2017                     know.
                 Christian Dawkins*   8:06:40 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2DF5099 (Table: sms,
                 Incoming                                           Size: 62115840 bytes)
231   Sent       To                   Time              Sent        I just want to get an estimate for planning
                 +19894934317         5/26/2017                     purposes...but we can figure it out Monday
                 Christian Dawkins*   8:06:04 PM(UTC-               Source file: Samsung CDMA_SM-G935V Galaxy S7
                                      5)                            Edge.zip/data/data/com.android.providers.telephony/
                 Direction:                                         databases/mmssms.db : 0x2DF513D (Table: sms,
                 Outgoing                                           Size: 62115840 bytes)
                                                                                                              000014
                                                                                                                             14
